Citation Nr: 1523542	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUE

Entitlement to a temporary total rating based on convalescence following surgery in September 2012.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 2006 to September 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a temporary total rating under 38 C.F.R. § 4.30 (2014) (for convalescence following right shoulder surgery in September 2012).  He has established service connection for right shoulder degenerative joint disease (DJD).  Significantly, the AOJ has not yet adjudicated whether additional right shoulder pathology should be service-connected, including as secondary to the DJD.

On November 2012 VA examination, it was noted that in March 2011 the Veteran was seen in the St. Luke's Hospital emergency room after injuring his right shoulder in a snowboarding accident on the previous day.  He believed he had dislocated the shoulder, and indicated he tried to pop it back in place, but not much happened.  X-rays suggested a grade 2 sprain.  He was told to expect discomfort for about three weeks.  In December 2011, he related that at the time of the snowboarding injury he felt a snap, and .that he had experienced pain with overhead activities and heavy lifting since.  It was noted that he had an acromioclavicular separation.  Magnetic resonance imaging (MRI) of the right shoulder showed a tear of the superior labrum, but no rotator cuff pathology.  He apparently underwent surgical repair of the right shoulder in September 2012.  The November 2012 VA examiner (a nurse-practitioner) opined that the right shoulder acromioclavicular sprain was unrelated to the service-connected right shoulder DJD; but was due to the postservice snowboarding accident.  

On June 2013 VA examination, the examiner (a VA general surgeon) noted that the first evidence of a right shoulder labral tear was after the snowboarding accident, and there was no credible medical evidence of any right shoulder condition other than degenerative joint disease until after the intervening injury.  

In reports dated in February and October 2013, J. J. Rother, M.D. (an orthopedist) opined that, given the position of the arm at the time of impact and the acromioclavicular joint trauma, it was very unlikely that the Veteran sustained a labral tear in the 2011 snowboarding injury.  He opined that the injury in service was the causal event for the labral injury, and not necessarily the snowboarding accident.  

Implicit in the instant claim is an (as yet unadjudicated by the AOJ) inextricably intertwined claim of service connection for a right shoulder labrum injury.  As the Board does not have jurisdiction with respect to such claim, the matter must be returned to the AOJ for any further development necessary and initial AOJ adjudication.  The Board notes that the current record contains conflicting medical opinion evidence in the matter (and that based on subject expertise and rationale provided, the private opinions appear to be more probative).  

The 2011 St. Luke's Hospital treatment records and complete records pertaining to the September 2012 right shoulder surgery have not been associated with the record.  As they are pertinent evidence that is outstanding, they must be sought.

Accordingly, the case is REMANDED for the following n:

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation and/or treatment he has received for a right shoulder disability since his discharge from service, and to submit the authorizations needed for VA to secure complete records of all such private evaluations or treatment.  The Veteran should be specifically requested to provide the pertinent information and releases regarding his treatment at St. Luke's Hospital in March 2011 (following the snowboarding injury) and the September 2012 right shoulder surgery.  The AOJ should secure complete clinical records of the evaluations and treatment from all providers identified.

2.  The AOJ should undertake any further development deemed necessary, and then adjudicate the claim of service connection for a right shoulder disability other than DJD (considering both direct and secondary service connection theories of entitlement).  The Veteran should be notified of the determination. The Board notes that it will have jurisdiction in this matter only if the Veteran perfects an appeal of a negative decision in the matter.

3.  The AOJ should then review the record, and readjudicate the claim for a temporary total rating under 38 U.S.C.A. § 4.30.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

